Citation Nr: 0609193	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been presented to 
reopen a previously disallowed claim for service connection 
for residuals of pneumonia.

3.  Whether new and material evidence has been presented to 
reopen a previously disallowed claim for service connection 
for a right knee disability and if so whether the reopened 
claim should be granted.

4.  Whether new and material evidence has been presented to 
reopen a previously disallowed claim for service connection 
for a back disability and if so whether the reopened claim 
should be granted.

5.  Entitlement to service connection for ulcers, to include 
as secondary to PTSD.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for loss of teeth and receding gums.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2005, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of this hearing has been associated 
with the claims folders. 

The Board notes that the veteran perfected an appeal of a 
February 2004 rating decision that denied service connection 
for pancreatitis as secondary to medication used to treat his 
PSTD.  However, at his November 2005 hearing, he expressed a 
desire to withdraw his appeal of that issue.  This is 
certainly permissible under the Board's rules of practice.  
Given the veteran's clear intent to withdraw the issue of 
entitlement to service connection for pancreatitis, further 
action by the Board is not appropriate. 38 U.S.C.A. § 
7105(d).


FINDINGS OF FACT

1.  The veteran's in-service stressor of being abused by 
fellow Marines is supported by a statement from his brother 
corroborating that the veteran received counseling from a 
chaplain following the abuse. 

2.  The veteran has PTSD as a result of being abused in 
service by fellow Marines.  

3.  Service connection for residuals of pneumonia, a right 
knee disability, and a back disability was denied by the 
Board in a December 1982 decision.  

4.  Evidence received since the December 1982 decision does 
not raise a reasonable possibility of substantiating the 
veteran's claim for service connection for residuals of 
pneumonia.

5.  Evidence received since the December 1982 Board decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claims for service 
connection for right knee disability and back disability, and 
raises a reasonable possibility of substantiating those 
claims.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).

2.  New and material evidence to reopen the veteran's claim 
for service connection for residual of pneumonia has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  New and material evidence to reopen the veteran's claim 
for service connection for a right knee disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

4.  New and material evidence to reopen the veteran's claim 
for service connection for a back disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for PTSD and to 
warrant reopening of the claims for service connection for 
back and right knee disabilities.  Therefore, no further 
development of the record is required with respect to these 
matters.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claims, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters with respect to the veteran's PTSD, as well as 
his back disability and right knee disability if service 
connection is ultimately granted for these disabilities.  

With respect to the claim to reopen a claim for service 
connection for residuals of pneumonia, the veteran was 
provided with the notice required by the VCAA by letters 
dated in April 2003, September 2003, and July 2005, to 
include notice that he should submit any pertinent evidence 
in his possession.  Moreover, all available evidence 
pertaining to the claim to reopen has been obtained.  
Although the veteran has not been afforded a VA examination 
in response to the claim to reopen, VA has no duty to provide 
such an examination before the receipt of new and material 
evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the claim to reopen.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of the claim to reopen a 
claim for service connection for residuals of pneumonia by 
the originating agency were insignificant and non prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the Board will address the merits of this 
appeal.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f) (2005).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Service Connection for PTSD

The veteran asserts that he has PTSD related to in-service 
personal assaults.  The evidence does not show, nor does he 
allege, that he was engaged in combat with the enemy during 
service or that his claimed in-service stressors were related 
to combat.  Therefore, corroborating evidence of the 
occurrence of the claimed stressors is required.  

At his hearing before the Board, the veteran testified that 
he had been physically assaulted by his drill instructor.  He 
reported being beat by fellow Marines who put a blanket over 
his eyes while he was on his rack and took turns hitting him.  
He also reported that a lance corporal beat him with a mop 
handle.  Later, while on restrictive duty, four or five guys 
jumped him when he was in his rack.  According to the 
veteran, he was on restrictive duty as he had been put in the 
brig for his protection.  He also reported that he was 
sexually assaulted by an alcoholic sergeant at a rifle range.  
He reported that he sought treatment after the assault and 
was given some cream similar to Preparation H; however, this 
treatment was not documented in his service medical records.  
The veteran told a chaplain about the incident; however, the 
chaplain did not prepare a report or record the interview.  

Service records show that the veteran was disciplined for 
failing to obey lawful orders and attempting to strike a fire 
team leader.  

The veteran has submitted a September 2004 statement from his 
brother noting that the veteran had informed him that he had 
been disciplined in a harsh manner by his instructors.  The 
veteran's brother noted discussions between himself, his 
parents and a chaplain about the veteran being beat and 
abused by his squad leader and fire-team leader.  The veteran 
retaliated in kind and was placed in the brig to safeguard 
him.  

In October 2004, a VA psychologist reviewed the veteran's 
service personnel records, including proficiency ratings and 
reports of superiors who testified as to the veteran's 
unfitness for duty.  He noted that the veteran's proficiency 
records showed a "significant decline in his conduct 
ratings" at the time of the alleged assaults.  He opined 
that this decline would be consistent with the veteran's 
report of having been subjected to assault.  The records also 
showed a significant improvement in his conduct ratings after 
he was removed from the unit and assigned to the Headquarter 
Company awaiting discharge.  

The Board has found this evidence to be credible and 
sufficient to corroborate the veteran's stressor of being 
abused by a fellow Marines sergeant.

Having determined that the veteran has a verified in-service 
stressor, the Board must now determine whether the evidence 
shows that the veteran presently has PTSD as a result of this 
verified stressor.  

There is conflicting evidence regarding whether the veteran 
presently has PTSD related to his military service.  The 
veteran was afforded a VA compensation and pension 
examination in July 2005.  At that time, the examiner found 
that the veteran did not meet the DSM-IV criteria for PTSD as 
there was no evidence that actually verified the stressor.  
However, as noted above, the Board has determined that there 
is a verified stressor.  

While PTSD was noted during examination in September 2003, it 
was felt that at the time that the veteran's PTSD was related 
to stressors involving his post-service police work.  
However, the veteran's treating VA psychologist, who provided 
the aforementioned opinion in October 2004, is of the opinion 
that the veteran does have PTSD as a result of in-service 
assaults.  

While the July 2005 examiner did review of the veteran's 
claims folder, the Board notes that the opinion from Dr. 
Auerbach came after years of treating the veteran and a 
review of pertinent service records.  In weighing the 
probative weight of the opinions, the Board finds that the 
evidence for and the evidence against the claim is in 
relative equipoise.  Accordingly, with resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for PTSD.  


Service Connection for Residuals of Pneumonia

In December 1982, the Board denied entitlement to service 
connection for residuals of pneumonia.  The Board noted that 
the evidenced showed that the veteran, while treated for an 
acute respiratory disorder while on active duty, had no 
current disability as a result of pneumonia.  The evidence 
added to the record since the 1982 decision consists of 
statements of the veteran, VA outpatient records and a 
September 2004 statement from the veteran's brother.  

While the veteran's brother reported that the veteran had 
pneumonia during service and had permanent damage to his 
lungs, this evidence is merely cumulative as it relates the 
veteran's assertions that were made prior to the 1982 Board 
decision.  In the absence of evidence indicating that the 
veteran's brother has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to any residual of 
pneumonia to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)...

None of the medical evidence added to the record shows that 
the veteran was found to have pneumonia or residuals thereof.  
While the veteran was noted to have X-ray evidence of 
scattered interstitial chronic changes and calcifications 
throughout his lungs in 1997, 1998, and 1999; there is no 
competent evidence of a nexus between these abnormalities and 
the pneumonia present in service so many years earlier.  
Therefore, the medical evidence added to the record does not 
raise a reasonable possibility of substantiating the claim.  
The veteran's statements essentially express his belief that 
he has residuals of in-service pneumonia.  His statements are 
essentially cumulative in nature since similar statements of 
the veteran were previously of record.  Moreover, as a lay 
person, the veteran is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his statements to the effect that he has residuals 
of inservice pneumonia are not sufficient to raise a 
reasonable possibility of substantiating the claim.  

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen the claim.  

Service Connection for Right Knee and Back Disabilities

Service connection for back and right knee disabilities was 
denied by the Board in December 1982.  Service connection for 
a right knee disability was denied as the veteran's service 
medical records were negative for evidence of the claimed 
disability.  Service connection for a back disability was 
denied as the evidence did not show that the veteran had any 
current back disability related to inservice complaints of 
pain in the kidney area after falling while running an 
obstacle course in March 1962.  The December 1982 Board 
decision is final and is the most recent final disallowance 
of the veteran's claim for service connection for right knee 
and back disabilities.  

Additional evidence has been associated with the claims 
folder since the December 1982 denial of the veteran's claim.  
In particular, a VA physician's assistant, in a November 2005 
statement, wrote that the veteran's arthritic changes and 
chronic knee and back pain were compatible and consistent 
with long term changes and could be associated with injuries 
reportedly sustained in the military.  This evidence is 
presumed credible for the purpose of determining whether new 
and material evidence has been submitted.  This record is 
neither cumulative nor redundant of the evidence previously 
of record.  On the contrary, the evidence of record in 1982 
contained no medical opinion linking a current right knee or 
back disability to service.  

This evidence relates to an unestablished fact necessary to 
substantiate the claims for service connection for right knee 
and back disabilities and raises a reasonable possibility of 
substantiating the claims.  Therefore, the Board finds that 
it is new and material and reopening of the claims for 
service connection for right knee and back disabilities is in 
order.  


						
	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for residuals of pneumonia is denied.

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a right 
knee disability is granted.

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a back 
disability is granted.


REMAND

The veteran asserts that he currently has ulcers as a result 
of his PTSD.  As shown above, the Board has granted service 
connection for his PTSD.  Accordingly, on Remand, he should 
be afforded a VA examination to determine the relationship, 
if any, between his service-connected PTSD and his ulcers.  

As noted above, the veteran has submitted medical evidence 
indicating that his chronic knee and back pain could be 
associated with injuries reportedly sustained during active 
duty.  However, the evidence does not show that the VA 
physician's assistant who rendered the opinion had access to, 
or reviewed, the veteran's service medical records or post 
service medical history in connection with the opinion.  In 
particular, the Board notes that the veteran's post service 
medical history is significant for a motor vehicle accident 
in 1979 that resulted in subsequent treatment for back and 
knee pain.  In addition, he was involved in another 
automobile accident in April 1994 that resulted in subsequent 
treatment for degenerative changes of the neck.  

The Board notes that it is not required to accept medical 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  

With regard to his claim for compensation under the 
provisions of 38 U.S.C. § 1151, the veteran contends that he 
presently has loss of teeth and receding gums as a result of 
treatment at VA medical facilities.  In particular, he 
alleges that his loss of teeth and receding gums were caused 
by either psychiatric medication prescribed by VA or an 
endoscopic procedure performed at the Mountain Home, 
Tennessee, VAMC in June 2003.  The Board is of the opinion 
that a VA examination would be probative in ascertaining 
whether the veteran's current, claimed disabilities resulted 
from improper treatment by VA or from treatment for service-
connected disability.  

In light of the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO or the AMC should ensure that 
the veteran is provided all notice 
required under the VCAA and the 
implementing regulation.

2.  The RO or the AMC should undertake 
all indicated record development.  

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of the veteran's right knee, 
back, neck, and ulcer disabilities.  The 
claims folders must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.  

The examiner should identify all current 
disorders and abnormalities of the 
veteran's right knee, back, and neck as 
well any current ulcer disorder.  For 
each abnormality or disorder identified, 
the examiner should proffer an opinion as 
to etiology and date of onset of the 
disability.  

With respect to any current right knee, 
back, or neck disorder, the examiner 
should indicate whether it is at least as 
likely as not that the disorder or 
abnormality is etiologically related to 
the veteran's active military service to 
include a fall while running an obstacle 
course in March 1962.  

With respect to any current ulcer 
disorder, the examiner should indicate 
whether it is at least as likely as not 
that the disorder etiologically related 
to the veteran's PTSD or is otherwise 
related to his active military service, 
to include whether it was chronically 
worsened by the PTSD.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

4.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded a dental examination to 
determine the etiology of the veteran's 
loss of teeth and receding gums.  The 
claims folders must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.  

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's loss of teeth or receding gums 
were caused or chronically worsened as a 
result of VA surgery, hospitalization 
and/or treatment to include the 
prescription of psychiatric medication 
and the 2003 endoscopic procedure, and if 
so, whether the cause of the disability 
or increase in disability was an event 
not reasonably foreseeable, or was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA. 

The examiner must provide the supporting 
rationale for each opinion expressed.  

5.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Then, the RO or the AMC and 
adjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


